      Case 1:18-cr-00673 Document 211 Filed on 04/09/20 in TXSD Page 1 of 1
                                                                        United States District Court
                                                                          Southern District of Texas

                                                                             ENTERED
                         UNITED STATES DISTRICT COURT                        April 09, 2020
                          SOUTHERN DISTRICT OF TEXAS                      David J. Bradley, Clerk
                            BROWNSVILLE DIVISION

UNITED STATES OF AMERICA                     §
                                             §
VS.                                          §   CRIMINAL ACTION NO. 1:18-CR-673-1
                                             §
MARCO PESQUERA                               §

                                          ORDER

       The Court is in receipt of Defendant’s Emergency Motion to Reduce Sentence

Pursuant to 18 USC 3582(c)(1)(A)(i). (Doc 210)

       It is ORDERED that the Government file any response in opposition to the

Motion by no later than April 13, 2020.

       SIGNED this 9th day of April, 2020.



                                             ______________________________
                                             Fernando Rodriguez, Jr.
                                             United States District Judge




1/1
